Exhibit 10.2

 

$250,000.00    December 31, 2009

SHARE PROMISSORY NOTE OF

MANITEX LOAD KING, INC.

FOR VALUE RECEIVED, the undersigned, Manitex Load King, Inc., a Michigan
corporation with its principal offices at 7402 West 100th Place, Bridgeview,
Illinois 60455 (“Company”), hereby unconditionally promises to pay to a Genie
Industries, Inc., a Washington corporation with its principal offices at 18340
NE 76th Street, Redmond, Washington 98073 (“Holder”), the principal sum of TWO
HUNDRED FIFTY THOUSAND DOLLARS AND NO CENTS ($250,000.00) on or prior to
January 31, 2010.

Company shall have the option to pay this Note either (i) in lawful money of the
United States of America or (ii) provided that there shall be no Event of
Default under this Note, by issuing to Holder shares of the common stock of
Manitex International, Inc. in accordance with the Asset Purchase Agreement (as
defined below), having a market value equal to Two Hundred Fifty Thousand
Dollars ($250,000) (“Manitex Stock”). For the purposes of determining the market
value of the shares of Manitex Stock, the value of each such share shall be the
average of the closing prices on the National Association of Securities Dealers
Automated Quotation System as reported in The Wall Street Journal (national
edition) (or if not reported thereby, any other authoritative source) for the
twenty (20) consecutive trading days ending on the trading day immediately prior
to the date of this Note.

Provided that no Event of Default shall have occurred, no interest shall be
payable under this Note. Upon an Event of Default, this Note shall bear interest
from the date when due, whether at stated maturity, by acceleration or
otherwise, until said amount is paid in full, at a rate per annum equal to eight
percent (8%) per annum, payable monthly, in arrears, on the first calendar day
of each month.

All payments with respect to this Note shall be if applicable, applied first
against any costs and expenses incurred by Holder in collecting amounts due
hereunder, if applicable, then against accrued but unpaid interest and next to
the outstanding principal balance on this Note. All payments of principal and
interest hereunder shall be made by wire transfer to an account designated in
writing by Holder, as Holder shall elect and inform Company at least three
(3) business days prior to the due date of any such payment.

If any payment on this Note becomes due and payable on a Saturday, Sunday or
other day on which commercial banks in Chicago, Illinois are authorized or
required by law to close, the payment shall be extended to the next succeeding
business day.



--------------------------------------------------------------------------------

If any of the following events shall occur and be continuing (each, an “Event of
Default”), then the Holder, at its option, by written notice to the Company may
declare the entire unpaid principal amount of, and accrued and unpaid interest
on, this Note to be immediately due and payable:

(a) Company fails to pay any principal or interest of this Note on the date such
payment is due;

(b) Company commences any voluntary proceeding under any bankruptcy,
reorganization, insolvency, receivership, dissolution, or liquidation law or
statute, of any jurisdiction, whether now or subsequently in effect; or Company
is adjudicated insolvent or bankrupt by a court of competent jurisdiction; or
Company petitions or applies for, acquiesces in, or consents to, the appointment
of any receiver or trustee of Company for all or substantially all of its
property or assets; or Company makes an assignment for the benefit of its
creditors; or Company admits in writing its inability to pay its debts as they
mature;

(c) There is commenced against Company any proceeding relating to Company under
any bankruptcy, reorganization, insolvency, receivership, dissolution, or
liquidation law or statute, of any jurisdiction, whether now or subsequently in
effect, and the proceeding remains undismissed for a period of sixty (60) days
or Company or any part thereof by any act indicates its consent to, approval of,
or acquiescence in, the proceeding; or a receiver or trustee is appointed for
Company for all or substantially all of its property or assets, and the
receivership or trustee remains undischarged for a period of sixty (60) days; or
a warrant of attachment, execution or similar process is issued against a
substantial part of the property or assets of Company or any part thereof, and
the warrant or similar process is not dismissed or bonded within sixty (60) days
after the levy; and

(d) A change in control of Company occurs. For purposes of this section, a
“change in control” shall mean either a (i) sale of all or substantially all of
the assets of Company to an unaffiliated entity or (ii) the sale of a majority
of the capital stock of Company to an unaffiliated entity. For purposes of this
Section, an “unaffiliated entity” shall mean an entity that does not control, is
not controlled by or is not under common control with Company as of the date of
this Note.

(e) Any event or condition shall occur which results in the acceleration of the
maturity of any obligation of Company in excess of Five Hundred Thousand Dollars
($500,000), individually or in the aggregate, or enables (or, with the giving of
notice or lapse of time or both, would enable) the holder of such obligation or
any person acting on such holder’s behalf to accelerate the maturity thereof;

This Note constitutes the “Manitex Stock Note” issued pursuant to that certain
Asset Purchase Agreement by and between Holder and Company dated as of the date
hereof (as amended, restated, renewed or replaced, the “Asset Purchase
Agreement”). This Note is made for a commercial purpose and is secured by, among
other things, the collateral granted to Holder under the terms of a Security
Agreement by and between Holder and Company dated as of the date hereof and by a
Mortgage dated as of the date hereof made by the Company in favor of Holder. The
Company is authorized, at any time and from time to time, without the consent of
Holder, to set off and apply any amount owing by Holder to the Company pursuant
to Section 12 of the Asset Purchase Agreement, on a dollar for dollar basis,
against any obligation of the Company to Holder under this Note (whether for the
payment of interest, principal or otherwise, as the Company may determine, in
its discretion).



--------------------------------------------------------------------------------

No delay in the right of Holder in exercising any of its options, powers or
rights nor any partial or single exercise of its options, powers or rights shall
constitute a waiver thereof or of any other option, power or right, and no
waiver on the part of Holder of any of its options, powers or rights shall
constitute a waiver of any other option, power or right. Failure of Holder
hereof to assert any right herein shall not be deemed to be a waiver thereof.

In connection with any proceedings under this Note, including, without
limitation, any action by Holder in foreclosure or other court process or in
connection with any other action related to the indebtedness hereunder, Company
hereby waives and releases:

i. presentment for payment, demand, notice of demand, notice of nonpayment or
dishonor or acceleration, protest and notice of protest of this Note, and all
other notices in connection with the delivery, acceptance, performance, default
or enforcement of the payment of this Note; and

ii. any requirement for bonds, security or sureties required by statute, court
rule or otherwise.

This Note may be amended, modified or canceled only by the written agreement of
Company and Holder. This Note shall inure to the benefit of, and be enforceable
by the successors and assigns of Holder.

Company will indemnify and save Holder harmless from and against any actual
out-of-pocket loss or expense that Holder sustains or incurs in connection with
enforcing Holder’s rights following an Event of Default, including without
limitation, any and all reasonable expenses incurred by Holder to enforce or
defend Holder’s rights hereunder including attorneys’ fees, court costs, and
other expenses, whether or not Holder brings suit against Company.

This Note and the rights and obligations of Company and Holder shall be governed
by and construed in accordance with the internal laws of the State of New York,
without giving effect to the conflicts of laws principles thereof.

Holder and Company hereby consent to the exclusive jurisdiction of the state or
federal courts sitting in New York, New York and irrevocably agree that all
actions or proceedings relating to the Note shall be litigated in such courts,
and each party waives any objection which it may have based on lack of personal
jurisdiction, improper venue or forum non conveniens to the conduct of any
proceeding in any such court and waives personal service of any and all process
upon it, and consents that all such service of process be made by mail or
messenger directed to it at the address set forth in the first paragraph hereof.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Manitex Load King, Inc. has caused this Promissory Note to
be signed in its name by the signature of its authorized officer on this the
31st day of December, 2009.

 

MANITEX LOAD KING, INC.

By:

 

/s/ David Langevin

  Name: David Langevin   Title: President